DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 6 December 2021.  Claims 1, 8 and 14 have been amended.  Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al (US Pub., No., 2019/0114151 A1) in view of  Costa et al (US Pub., No., 2017/037226 A1)  
 (Fig. 1 discloses digital marketing system 102 and  paragraph [0025], discloses service provider system [a vendor])  to facilitate training a model  using data from a customer the model containing algorithms, a training process involving the data from the customer being present in a training infrastructure (paragraphs [0022]-  [0025] discloses the services provider system 106 for instance may interact with the software development kit 118, and paragraph [0028], discloses the software tools, the software tool development kit 118 includes a machine learning module that is configured  to train and use a mold 126 as a part of machine learning within a context of execution of application 120 [facilitating training a module])  the method comprising: 
communicating the training module from a vendor's computer system to a customer's computer system (Fig. 4 and paragraphs [0039]- [0040] discloses  the selected machine learning module 124 from software development kit 118 is embedded as part of application  120 .., once embedded the machine learning module 124 is configured to train the model 126 using   machine learning based on monitored user interaction .., output having embedded machine learning 124 such as for user by the client devices [communicating training module from a vendors’ to consumer’s computer system); 
operating the training module on the customer's computer system using the data from the customer(paragraph [0027], discloses upon execution of the application  120 by the client device 104, the machine  learning module 124 may train the model 126 based on monitored user interaction and  paragraphs [0046]- [0047], discloses  a recommendation 502 is then generate by processing the data  using machine learning based on the embedded trained model of the machine learning module 124 locally by the client devise 104..); 
(paragraph [0028], discloses the model 126 once trained [achieving a trained  module]  may be used to support personalization a variety of ways still address privacy concern in a computationally efficient manner … and paragraph [0049], disclose once trained, the model 126 may generate recommendation 502 identifying other items of digital marketing content 112 are likely to be of inters to the user);
communicating the at least one insight module from the customer's computer system to the vendor's computer system (paragraph [0037], discloses a user may then interact [communicating] with a user interfaced generated by UI model 204 [insight module] of the SDK 118 to select …, and paragraph [0041], discloses user interaction with the digital marketing content 112 via a user interfaces of the application ..). 
 Jacobs teaches the above elements including the algorithms of the model into a training module(Fig. 2, discloses software development kit 118, comprises  machine learning module 124 and model 126, paragraph [0026], discloses a machine learning models 124 that is configured to train and use a models .., such as to perform supervised, unsupervised or reinforcement learning, decision tree learning, deep learning, neural networks support vector  machine (SVMs), Bayesian networks, networks,  train and use a model 126 [algorithm] as a part of machine learning within a context of executions of the application 120   and paragraph [0033], discloses software development kit is obtained having functionality to embed a machine learning module 124 as part of application  .., a machine learning module  124 .., implementation in which a model 126 embedded as part of machine learning module 124  [algorithm]  .) , beginning scoring observations using (paragraph [0038], discloses the machine learning modules 124 for instance may be selected for predictive analysis, to compute probability that a user interaction  [scoring observation])  application personalization techniques and systems are described that leverage an embedded machine learning module to preserve a user’s privacy while still supporting rich personalization with improved accuracy and efficiency (paragraphs [0003], [0015], [0017]-[0019]), model 126, once trained, may be used to support personalization in variety of ways yet still address privacy concern in a computationally efficient manner (paragraph [0028])  and  module 126 is trained (paragraphs [0028], [0033] , [0040] & [0043]) and application commands 408 that  are initiate operations of the application (paragraph [0043]).  
 Jacobs failed to teach the corresponding embedded machine learning module that preserve user’s privacies is existing in encrypted form, the corresponding trained model is used a portion to initialize one portion module and the remaining portion of the trained model to initialize the corresponding insight model and the corresponding selected for predictive analysis is used by the operation module and the corresponding predictive analysis is completed by soring using the insight module.     
 However, Costa teaches the machine learning and the training model existing in an encrypted form (paragraph [0039], discloses machine learning process is encrypted), 
using portion of the training model to initialize at least one operating module,(paragraph [0073], discloses  the public process initializes a weight 702 for each of the categories  [initialization at least one operating module]…, the public process takes 704 a subset of the training data where the support vector machine (with the initialize weights)  mis predict the categories.., and paragraph [0140], discloses already trained machine learning system to genre prediction )  and  using a remaining portion of the trained model to initialize at least one insight model on additional module (paragraph [0068], discloses the machine learning process is co carry out data-oblivious supervised learning of a predictive  model …, paragraph [0069], discloses the prediction produced by predictive model f given weights w and training instances xᵢ … paragraphs [0070], discloses supervised machine learning processes access labeled training data 600 .., and paragraph [0073], discloses  a public process for training a support machine .., the support vector machine is a binary classifier but .., the process received training data 700…, initializes a weight 702 for each of categories where the weight influence how the support vector machine …,  the training  data where the support vector machine (with the initialized weight) mis-predict  the categories..); and completing scoring observation using the insight module (fig. 7,  and  paragraph  [0073], discloses update the weight 708 using the outcome of the minimizations and the process repeats until a stopping condition is met, such as a fixed number of epochs or convergence 710..,).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to include before the effective filling date of the claimed invention for an embedded machine learning model running locally to preserved a users’ privacy while still supporting rich personalization with improved accuracy and efficiency of use computational resources over conversational technique and system of Jacobs with the machine learning encrypted feature of Costa for the purpose  of integrity protection when written to system (Costa, paragraph [0025]).
With respect to claim 2 Jacobs in view of Costa teaches elements of claim 1, Jacobs teaches the method, wherein the trained training module is divided into an input portion and an output portion that are communicatively associated through a divide layer, wherein the observations are input to the input portion, and wherein outputs of the input portion are used as inputs to the operating module (paragraph [0043], discloses commands 408 that are usable to initiate operations of the applications 120 ..Fig. 5, paragraph [0043], disclose particular user interface elements 406, prompt of application, and   paragraphs [0044]-[0046],  discloses received data via network [input portion]  .., recommendation is then generated by processing the data [output] using machine learning based on embedded trained model 126). Jacob further teaches the machine learning modules 124 for instance may be selected for predictive analysis, to compute probability that a user interaction with the application (paragraph [0038]).   Jacob failed to teach the corrospinding machine learning algorithm is used the trained insight model to predictive analysis and compute probability with the user interaction is using the trained insight module.    
 However, Costa teaches wherein outputs of the output portion are used to score the observations using the insight module(fig. 7,  paragraph [0032], discloses the output of the trusted execution environment 100 is trained machine learning system ,  paragraph  [0073], discloses update the weight 708 using the outcome of the minimizations and the process repeats until a stopping condition is met, such as a fixed number of epochs or convergence 710 and paragraph [0140], discloses  machine learning code either to trained machine learning system or   use an already trained machine learning  system to generate predication ). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to include before the effective filling date of the claimed invention for an embedded machine learning model that compute a predictive analysis of   Jacob with   using already trained machine learning system to generate predication of Costa for the purpose of proving an improved services to the end user devices (Costa, paragraph [0032]).

(paragraph [0018], discloses the model trained based on monitor user interaction with digital marketing) . 
With respect to claim 4 Jacobs in view of Costa teaches elements of claim 1, Jacobs teaches the method wherein preprocessing the data from the customer includes at least one of performing a trend analysis, performing a quality analysis, and normalizing the data from the customer (paragraph [0038], disclose performance of an action, e.g., conversion with respect to digital marketing content..). 
With respect to claim 5 Jacobs in view of Costa teaches elements of claim 1, Jacobs  further teaches the machine learning module 124 employs the model 126 locally at the client devise 104 without exposing the mode 126 or information regarding how the model 126 is trained.  This preserve the user’s privacy while yet still supporting rich personalization in a computationally efficient manner over conventional techniques that involved exposure of potentially person information of user (paragraph [0046]).  Jacobs is silent on the corresponding conational techniques includes   trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system and  
However Costa teaches the method wherein communicating the trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system (paragraph [0038], discloses uploaded data is secure, by being encryption a secret key generated by the entity making the data available for upload. The secret key is shared with the trusted execution environment which receives 308 the key using the secure channel).    Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for an embedded machine learning model running locally to preserved a users’ privacy while still supporting rich personalization with improved accuracy and efficiency of use computational resources over conversational technique and system of Jacobs with the machine learning encrypted feature of Costa for the purpose  of integrity protection when written to system (Costa, paragraph [0025]).
With respect to claim 6 Jacobs in view of Costa teaches elements of claim 1, Jacobs teaches the method further comprising developing a plurality of training modules, each of the plurality of training modules corresponding to a particular type of asset(paragraph [0037], discloses select the machine learning module 1254 as a  part of the software development kit .., each of the machine learning  module 124  for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of .., to be embedded as part of source code [asset]). 
With respect to claim 7 Jacobs in view of Costa teaches elements of claim 6, Jacobs teaches the method wherein each of the plurality of training modules corresponds to a particular environment in which an asset is operating, and wherein the data from the customer is generated from the asset operating within each particular environment(paragraph [0040], discloses the embedded machine learning module 124 of application  configure to monitor user interaction with the context of the application 120.., data generated from the monitor interaction ... ).

(paragraph [0054], discloses the computer -readable storage media …)), cause the processing device to:
  
communicate the training module from a vendor's computer system to a customer's computer system (Fig. 4 and paragraphs [0039]- [0040] discloses  the selected machine learning module 124 from software development kit 118 is embedded as part of application  120 .., once embedded the machine learning module 124 is configured to train the model 126 using   machine learning based on monitored user interaction .., output having embedded machine learning 124 such as for user by the client devices [communicating training module from a vendors’ to consumer’s computer system);
containing customer  data stored in a computer readable form(paragraph [0027], discloses machine learning model 124 may training model 126 based on monitored user interaction within a context of the application , e.g., user interaction  with digital marketing content 112 that caused conversion, items of digital content (e.g., digital music, digital videos)..); and
transmit the training model to the customer computer system for training based on the customer data (paragraph [0037], disclose once embedded, the application 120 is provided to the client devise 104 to employ machine learning to personation user interaction.., and paragraphs [0037], discloses software development kit 118 includes software development tools 202 to cause machine learning model 124 and associated model 126 be embedded as part of the application ..). 
 Jacobs teaches the above elements including the structure, using the processing device, a model into training module (Fig. 2, discloses software development kit 118, comprises  machine learning module 124 and model 126, paragraph [0026], discloses a machine learning models 124 that is configured to train and use a models .., such as to perform supervised, unsupervised or reinforcement learning, decision tree learning, deep learning, neural networks support vector  machine (SVMs), Bayesian networks, networks,  train and use a model 126 [algorithm] as a part of machine learning within a context of executions of the application 120   and paragraph [0033], discloses software development kit is obtained having functionality to embed a machine learning module 124 as part of application  .., a machine learning module  124 .., implementation in which a model 126 embedded as part of machine learning module 124  [algorithm]), application personalization techniques and systems are described that leverage an embedded machine learning module to preserve a user’s privacy while still supporting rich personalization with improved accuracy and efficiency (paragraphs [0003], [0015], [0017]-[0019]), model 126, once trained, may be used to support personalization in variety of ways yet still address privacy concern in a computationally efficient manner (paragraph [0028])  and  module 126 is trained (paragraphs [0028], [0033] , [0040] & [0043]) and application commands 408 that  are initiate operations of the application (paragraph [0043]).  
 Jacobs failed to teach the corresponding embedded machine learning module that preserve user’s privacies is existing in encrypted form, the corresponding trained model is used a portion to initialize one portion module and the remaining portion of the trained model to initialize the 
 However, Costa teaches the machine learning and the training model existing in an encrypted form (paragraph [0039], discloses machine learning process is encrypted), using portion of the training model to initialize at least one operating module,(paragraph [0073], discloses  the public process initializes a weight 702 for each of the categories  [initialization at least one operating module]…, the public process takes 704 a subset of the training data where the support vector machine (with the initialize weights)  mis predict the categories.., and paragraph [0140], discloses already trained machine learning system to genre prediction )  and  using a remaining portion of the trained model to initialize at least one insight model on additional module (paragraph [0068], discloses the machine learning process is co carry out data-oblivious supervised learning of a predictive  model …, paragraph [0069], discloses the prediction produced by predictive model f given weights w and training instances xᵢ … paragraphs [0070], discloses supervised machine learning processes access labeled training data 600 .., and paragraph [0073], discloses  a public process for training a support machine .., the support vector machine is a binary classifier but .., the process received training data 700…, initializes a weight 702 for each of categories where the weight influence how the support vector machine …,  the training  data where the support vector machine (with the initialized weight) mis-predict  the categories).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to include before the effective filling date of the claimed invention for an embedded machine learning model running locally to preserved a users’ privacy while still supporting rich personalization with improved accuracy and efficiency of use 
With respect to claim to 9, Jacobs in view of Costa teaches elements of claim 8, furthermore, Jacobs teaches the non-transitory computer readable storage medium   wherein the training module includes computer executable instructions that are adapted to be executed by a processing device included within the customer computer system, the computer executable instructions (paragraphs [0053]-[0054], discloses processor-executable instructions)  causing the processing device of the customer computer system to: 
preprocess the customer data(paragraph [0027], discloses machine learning model 124 may training model 126 based on monitored user interaction within a context of the application , e.g., user interaction  with digital marketing content 112 that caused conversion, items of digital content (e.g., digital music, digital videos)..);and 
 ingest the customer data into the training module to train the model and yield the trained training module (Fig. 6,    discloses monitor user interaction within a context of an application .., tarn a model  ... based on the monitor user interaction).  
Jacob teaches the above elements including preserve the training module (paragraph [0032], discloses the machine learning module 124 is embedded as part of the application 120 ..), the machine learning module 124 employs the model 126 locally at the client devise 104 without exposing the mode 126 or information regarding how the model 126 is trained.  This preserve the user’s privacy while yet still supporting rich personalization in a computationally 
  However Costa teaches the trained training module in an encrypted form ((paragraph [0039], discloses machine learning process is encrypted),).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to include before the effective filling date of the claimed invention for an embedded machine learning model running locally to preserved a users’ privacy while still supporting rich personalization with improved accuracy and efficiency of use computational resources over conversational technique and system of Jacobs with the machine learning encrypted feature of Costa for the purpose  of integrity protection when written to system (Costa, paragraph [0025]).
With respect to claim 10 Jacobs in view of Costa teaches elements of claim 9, furthermore, Jacobs teaches the non-transitory computer readable storage medium wherein preprocessing the data from the customer includes at least one of performing a trend analysis, performing a quality analysis, and normalizing the data from the customer (paragraph [0038], disclose performance of an action, e.g., conversion with respect to digital marketing content..). 
With respect to claim 11 Jacobs in view of Costa  teaches elements of claim 10 furthermore, Jacobs teaches the non-transitory computer readable storage medium  wherein the (Fig. 5, paragraphs [0044]-[0046],  discloses received data via network [input portion]  .., recommendation is then generated by processing the data [output] using machine learning based on embedded trained model 126). Jacobs failed to teach wherein outputs of the output portion are used to score observations for the insight module.
However, Costa  teaches wherein outputs of the output portion are used to score observations for the insight module (fig. 7,  paragraph [0032], discloses the output of the trusted execution environment 100 is trained machine learning system ,  paragraph  [0073], discloses update the weight 708 using the outcome of the minimizations and the process repeats until a stopping condition is met, such as a fixed number of epochs or convergence 710 and paragraph [0140], discloses  machine learning code either to trained machine learning system or   use an already trained machine learning  system to generate predication ). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to include before the effective filling date of the claimed invention for an embedded machine learning model that compute a predictive analysis of   Jacob with   using already trained machine learning system to generate predication of Costa for the purpose of proving an improved services to the end user devices (Costa, paragraph [0032]).

However Costa teaches the method wherein communicating the trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system (paragraph [0038], discloses uploaded data is secure, by being encryption a secret key generated by the entity making the data available for upload. The secret key is shared with the trusted execution environment which receives 308 the key using the secure channel).    Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for an embedded machine learning model running locally to preserved a users’ privacy while still supporting rich personalization with improved accuracy and efficiency of use computational resources over conversational technique and system of Jacobs with the machine learning encrypted feature of Costa for the purpose  of integrity protection when written to system (Costa, paragraph [0025]).
With respect to claim 13 Jacobs in view of Costa teaches elements of claim 8, Jacobs teaches the non-transitory computer readable storage medium  further comprising a plurality of (paragraph [0037], discloses select the machine learning module 1254 as a  part of the software development kit .., each of the machine learning  module 124  for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of .., to be embedded as part of source code [asset]). 
With respect to claim 14, Jacobs teaches system comprising:
	a memory to store instructions (Fig, 7, memory storage and paragraphs [005]-[0054], discloses executable instructions);
	a processing devices operatively coupled with memory to execute the instruction stored in the memory Fig, 7, memory storage and paragraphs [0052]-[0054], discloses processing system.., executable instructions),  the processing device configured and operating  to:
communicate the training module from a vendor's computer system to a customer's computer system (Fig. 4 and paragraphs [0039]- [0040] discloses  the selected machine learning module 124 from software development kit 118 is embedded as part of application  120 .., once embedded the machine learning module 124 is configured to train the model 126 using   machine learning based on monitored user interaction .., output having embedded machine learning 124 such as for user by the client devices [communicating training module from a vendors’ to consumer’s computer system);
containing customer  data stored in a computer readable form(paragraph [0027], discloses machine learning model 124 may training model 126 based on monitored user interaction within a context of the application , e.g., user interaction  with digital marketing content 112 that caused conversion, items of digital content (e.g., digital music, digital videos)..); 
transmit the training model to the customer computer system for training based on the customer data (paragraph [0037], disclose once embedded, the application 120 is provided to the client devise 104 to employ machine learning to personation user interaction.., and paragraphs [0037], discloses software development kit 118 includes software development tools 202 to cause machine learning model 124 and associated model 126 be embedded as part of the application ..); and
receive the insight module form the consumer computer system to complete the model (paragraph [0037], discloses a user may then interact [communicating] with a user interfaced generated by UI model 204 [insight module] of the SDK 118 to select …, and paragraph [0041], discloses user interaction with the digital marketing content 112 via a user interfaces of the application).
 Jacobs teaches the above elements including the structure, using the processing device, a model into training module (Fig. 2, discloses software development kit 118, comprises  machine learning module 124 and model 126, paragraph [0026], discloses a machine learning models 124 that is configured to train and use a models .., such as to perform supervised, unsupervised or reinforcement learning, decision tree learning, deep learning, neural networks support vector  machine (SVMs), Bayesian networks, networks,  train and use a model 126 [algorithm] as a part of machine learning within a context of executions of the application 120   and paragraph [0033], discloses software development kit is obtained having functionality to embed a machine learning module 124 as part of application  .., a machine learning module  124 .., implementation in which a model 126 embedded as part of machine learning module 124  [algorithm]), application personalization techniques and systems are described that leverage an embedded machine learning module to preserve a user’s privacy while still supporting rich personalization with improved accuracy and efficiency (paragraphs [0003], [0015], [0017]-[0019]), model 126, once trained, may be used to support personalization in variety of ways yet still address privacy concern in a computationally efficient manner (paragraph [0028])  and  module 126 is trained (paragraphs [0028], [0033] , [0040] & [0043]) and application commands 408 that  are initiate operations of the application (paragraph [0043]).  
 Jacobs failed to teach the corresponding embedded machine learning module that preserve user’s privacies is existing in encrypted form, the corresponding trained model is used extract training results from a portion module into an operation module and using  the remaining portion of the trained model to initialize the corresponding insight model and the corresponding selected for predictive analysis is used by the operation module and the corresponding predictive analysis is completed by soring using the insight module.     
 However, Costa teaches the machine learning and the training model existing in an encrypted form (paragraph [0039], discloses machine learning process is encrypted), using portion of the training model to initialize at least one operating module,(paragraph [0073], discloses  the public process initializes a weight 702 for each of the categories  [initialization at least one operating module]…, the public process takes 704 a subset of the training data where the support vector machine (with the initialize weights)  mis predict the categories.., and paragraph [0140], discloses already trained machine learning system to genre prediction )  and  extract training results from a portion of the trained training module into an operational  module (paragraph [0070], discloses learning process access labeled training data 600 , extract a subset of the labeled trained data 602 and carry out supervised learning of pa predictive module .., ) and using a remaining portion of the trained model to initialize at least one insight model on additional module (paragraph [0068], discloses the machine learning process is co carry out data-oblivious supervised learning of a predictive  model …, paragraph [0069], discloses the prediction produced by predictive model f given weights w and training instances xᵢ … paragraphs [0070], discloses supervised machine learning processes access labeled training data 600 .., and paragraph [0073], discloses  a public process for training a support machine .., the support vector machine is a binary classifier but .., the process received training data 700…, initializes a weight 702 for each of categories where the weight influence how the support vector machine …,  the training  data where the support vector machine (with the initialized weight) mis-predict  the categories).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to include before the effective filling date of the claimed invention for an embedded machine learning model running locally to preserved a users’ privacy while still supporting rich personalization with improved accuracy and efficiency of use computational resources over conversational technique and system of Jacobs with the machine learning encrypted feature of Costa for the purpose  of integrity protection when written to system (Costa, paragraph [0025]).
With respect to claim 15, Jacobs in view of Costa teaches elements of claim 14, furthermore, Jacobs teaches the system   wherein the training module includes computer executable instructions that are adapted to be executed by a processing device included within the customer computer system, the computer executable instructions (paragraphs [0053]-[0054], discloses processor-executable instructions) causing the processing device of the customer computer system to: 
(paragraph [0027], discloses machine learning model 124 may training model 126 based on monitored user interaction within a context of the application , e.g., user interaction  with digital marketing content 112 that caused conversion, items of digital content (e.g., digital music, digital videos)..);and 
 ingest the customer data into the training module to train the model and yield the trained training module (Fig. 6,    discloses monitor user interaction within a context of an application .., tarn a model  ... based on the monitor user interaction).  
Jacob teaches the above elements including preserve the training module (paragraph [0032], discloses the machine learning module 124 is embedded as part of the application 120 ..), the machine learning module 124 employs the model 126 locally at the client devise 104 without exposing the mode 126 or information regarding how the model 126 is trained.  This preserve the user’s privacy while yet still supporting rich personalization in a computationally efficient manner over conventional techniques that involved exposure of potentially person information of user (paragraph [0046]).   Jacobs is silent on the corresponding conational techniques includes   trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system  
However Costa teaches the trained training module in an encrypted form (paragraph [0039], discloses machine learning process is encrypted).    Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to include before the effective filling date of the claimed invention for an embedded machine learning model running locally to preserved a users’ privacy while still supporting rich personalization with improved accuracy and efficiency of use computational resources over conversational 
With respect to claim 16 Jacobs in view of Costa teaches elements of claim 15, Jacobs teaches the system wherein preprocessing the data from the customer includes at least one of performing a trend analysis, performing a quality analysis, and normalizing the data from the customer (paragraph [0038], disclose performance of an action, e.g., conversion with respect to digital marketing content..). 
With respect to claim 17 Jacobs in view of Costa  teaches elements of claim 10 furthermore, Jacobs teaches the system  wherein the trained training module is divided into an input portion and an output portion that are communicatively associated through a divide layer, wherein the observations are input to the input portion, and wherein outputs of the input portion are used as inputs to the at least one additional module, However, Costa teaches wherein outputs of the output portion are used to score the observations using the insight module(fig. 7,  paragraph [0032], discloses the output of the trusted execution environment 100 is trained machine learning system ,  paragraph  [0073], discloses update the weight 708 using the outcome of the minimizations and the process repeats until a stopping condition is met, such as a fixed number of epochs or convergence 710 and paragraph [0140], discloses  machine learning code either to trained machine learning system or   use an already trained machine learning  system to generate predication ). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to include before the effective filling date of the claimed invention for an embedded machine learning model that compute a predictive analysis of   Jacob with   using already trained machine learning system to generate predication of Costa 

With respect to claim 18 Jacobs in view of Costa  teaches elements of claim 14, Jacobs further teaches the machine learning module 124 employs the model 126 locally at the client devise 104 without exposing the mode 126 or information regarding how the model 126 is trained.  This preserve the user’s privacy while yet still supporting rich personalization in a computationally efficient manner over conventional techniques that involved exposure of potentially person information of user (paragraph [0046]).  Jacobs is silent on the corresponding conational techniques includes   trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system and 
However Costa teaches the method wherein communicating the trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system (paragraph [0038], discloses uploaded data is secure, by being encryption a secret key generated by the entity making the data available for upload. The secret key is shared with the trusted execution environment which receives 308 the key using the secure channel).    Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for an embedded machine learning model running locally to preserved a users’ privacy while still supporting rich personalization with improved accuracy and efficiency of use computational resources over conversational technique and system of Jacobs with the machine learning encrypted feature of Costa for the purpose  of integrity protection when written to system (Costa, paragraph [0025]).
(paragraph [0037], discloses select the machine learning module 1254 as a  part of the software development kit .., each of the machine learning  module 124  for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of .., to be embedded as part of source code [asset]). 
With respect to claim 20  Jacobs in view of Costa teaches elements of claim 19, Jacobs teaches the system wherein each of the plurality of training modules corresponds to a particular environment in which an asset is operating, and wherein the data from the customer is generated from the asset operating within each particular environment(paragraph [0040], discloses the embedded machine learning module 124 of application  configure to monitor user interaction with the context of the application 120.., data generated from the monitor interaction ... ).


The following prior arts applied in this office actions: 

Jacobs et al (US Pub., No., 2019/0114151 A1) discloses Application personalization techniques and systems are described that leverage an embedded machine learning module to preserve a user's privacy while still supporting rich personalization with improved accuracy and efficiency of use of computational resources over 
Costa et al (US Pub., 2017/0372226 A1) discloses a multi-party privacy-preserving machine learning system is described which has a trusted execution environment comprising at least one protected memory region (abstract) and the trusted  execution environment memory is available in plaintext, but it is encrypted and integrity protected when written to system memory (random access memory RAM). 
Lifar et al (US Pub., No., 2018/0075137 A1) discloses method of training machine learning algorithm for selecting recommended content for a user of an electronic device is provided.  
Dwarampudi et al (US Pub., 2018/0285204 A1) discloses an information management monitoring system.
Chen (US Pub., 2019/0087689 A1) discloses a computer system may provide Encrypted Deep Learning Service (EDLS) to a client. The computer system includes one or more processors and memory storing instructions.  When instructions are executed by the one or more processors, the instructions cause the computer system to perform acts including: receiving training data from the client, where the training data comprise cipher images that are encrypted using an orthogonal transformation that hides sensitive information in original images.
Response to Arguments 
Applicant’s arguments of the 35 U.S.C 103(a) rejections filed on 6 December 2021 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682